PER CURIAM:
Clarence Everett Jones, Sr., appeals the district court’s order concurring in the magistrate judge’s report and recommendation and denying relief on his civil action brought pursuant to 42 U.S.C. § 1983 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order on the modified ground that Jones failed to state a claim for improper prison conditions and medical mistreatment. See Jones v. Barnes, No. 2:04-cv-02527-MBS, 2006 WL 752889 (D.S.C. filed Mar. 23, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.